DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10 & 13-18 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by AGRAWAL, Pub. No.: US 20180229856 A1, (“AGRAWAL`856”).

Regarding claim 1, AGRAWAL`856 discloses a turnaround monitoring system that is configured to monitor a turnaround of an aircraft at an airport ([0016] “A system and method for monitoring aircraft operational parameters during turnaround of an aircraft and 
a turnaround analysis control unit that receives turnaround data regarding the aircraft at the airport and determines a turnaround status of the aircraft based on the turnaround data ([0018] In accordance with an example of the present disclosure, a system monitors turn around activities (e.g., aircraft operational parameters) by leveraging data collected from the aircraft or from dedicated portable electronic devices operated in and around the aircraft. The system provides support through a set of advisory messages or alarms in order to minimize schedule disruption due to unexpected events. By using the advisory messages or alarms, operating conditions (e.g., environmental conditions, aircraft status) is attained and properly shared to personnel in the aircraft and/or operational control center (OCC).).

Regarding claim 2, AGRAWAL`856 discloses the turnaround monitoring system of claim 1 & , further comprising: one or more cameras; and one or more sensors, wherein the one or more cameras and the one or more sensors output the turnaround data regarding the aircraft, and wherein the turnaround analysis control unit is in communication with the one or more cameras and the one more sensors, wherein the turnaround analysis control unit receives the turnaround data from the one or more cameras and the one or more sensors ([0016] “A system and method for monitoring aircraft operational parameters during turnaround of an aircraft and generating alerts based on aircraft operational parameters are disclosed.” & [0017] During journey of an aircraft, turnaround activities (e.g., scheduled turnaround activities and aircraft operational parameters) may be monitored from touchdown to takeoff of the aircraft. The scheduled turnaround activities, for example, may include ground handling activities and aircraft activities.” & [0025] In one example, the at least one aircraft operational parameter is obtained using at least one sensor 106 installed/disposed in and around the aircraft. In this case, the aircraft on-board system 104 may receive the at least one aircraft operational parameter from at least one sensor 106 disposed in the aircraft, and then the aircraft on-board system 104 may send the at least 

Regarding claim 3, AGRAWAL`856 discloses the turnaround monitoring system of claim 2, wherein the one or more cameras comprise at least one camera on or within the aircraft ([0025] “In one example, the at least one aircraft operational parameter is obtained using at least one sensor 106 installed/disposed in and around the aircraft.). 

Regarding claim 7, AGRAWAL`856 discloses the turnaround monitoring system of claim 2, wherein the one or more sensors comprise one or more door sensors that are configured to detect a position of one or more doors of the aircraft ([0031] “Real time data 208 may include on-board data 208A. In one example, the airport data 206A may include a terminal number, a gate number, an exit gate number and so on. Also, the on-board data 208A may include, for example, time taken for touchdown, braking start, taxi speed reached, brake fans start, brake fans stop, braking release, parking brake on, APU start/GPU connect, engine stop, skybridge/ladder connect, passenger doors open, first passenger de-boarding (obtained from cabin video feed), last passenger de-boarding (obtained from cabin video feed), cleaning finish, first passenger boarding (obtained from cabin video feed), last passenger boarding (obtained from cabin video feed), passenger door closed, forward cargo door open, rear end cargo door open, forward cargo door close, rear end cargo door close, refueling start, refueling stop, catering door open, catering door closed, ...and other aircraft operational data.).

Regarding claims 8 & 17, AGRAWAL`856 discloses the turnaround monitoring system of claim 1 & method of claim 15 , wherein the turnaround data includes information including passenger information, luggage, catering, fueling, cleaning, and crew ([0032] “Moreover, the passenger information 206D may include, for example, number of passengers, baggage weight, information of special need persons (e.g., physically impaired persons), and so on. & [0044] Referring now to FIG. 4, which illustrates an exemplary block diagram showing a 

Regarding claim 9,  AGRAWAL`856 discloses the turnaround monitoring system of claim 1, wherein the turnaround status comprises information regarding passengers disembarking and boarding the aircraft, luggage removed from and boarded onto the aircraft, catering, fueling of the aircraft, cleaning of an internal cabin of the aircraft, and crew status ([0031] Further, the real time data 206, for example, may include airport data 206A, air traffic control (ATC) condition data 206B, ground station data 206C, passenger information 206D, and landing or takeoff condition data 206E. Real time data 208 may include on-board data 208A. In one example, the airport data 206A may include a terminal number, a gate number, an exit gate number and so on. Also, the on-board data 208A may include, for example, time taken for touchdown, braking start, taxi speed reached, brake fans start, brake fans stop, braking release, parking brake on, APU start/GPU connect, engine stop, skybridge/ladder connect, passenger doors open, first passenger de-boarding (obtained from cabin video feed), last passenger de-boarding (obtained from cabin video feed), cleaning finish, first passenger boarding (obtained from cabin video feed), last passenger boarding (obtained from cabin video feed), passenger door closed, forward cargo door open, rear end cargo door open, forward cargo door close, rear end cargo door close, refueling start, refueling stop, catering door open, catering door closed, portable water filling start, portable water filling stop, toilet drain cycle start, toilet drain cycle stop, maintenance activity start, maintenance activity stop, parking brake release, engine start, APU/GPU stop, pushback start, brake fans start, brake fans stop, temporary stops during taxi, brake on, throttle takeoff setting and other aircraft operational data.).

Regarding claims 10 & 18, AGRAWAL`856 discloses the turnaround monitoring system of claim 1 & method of claim 15, further comprising: 
a turnaround database that stores historical turnaround data ([0018] In accordance with an example of the present disclosure, a system monitors turn around activities (e.g., aircraft operational parameters) by leveraging data collected from the aircraft or from dedicated portable electronic devices operated in and around the aircraft. The system provides support through a set of advisory messages or alarms in order to minimize schedule disruption due to unexpected events. By using the advisory messages or alarms, operating conditions (e.g., environmental conditions, aircraft status) is attained and properly shared to personnel in the aircraft and/or operational control center (OCC).); and 
a turnaround prediction control unit that predicts a time of completion of the turnaround based on a comparison of the turnaround data and the historical turnaround data ([0036] In one embodiment, the analytics module 112 may include a delay prediction module 216. The delay prediction module 216 may determine an aircraft departure delay. The aircraft departure delay may be understood as delay in scheduled departure time of the aircraft. The aircraft departure delay may be caused by one or more scheduled turnaround activities. Further, the delay prediction module 216 may determine the aircraft departure delay by analyzing the time deviation of the scheduled turnaround activities. The aircraft departure delay predicted by the delay prediction module 216 may be presented on the one or more user interfaces 226A and 226B for notifying the users of the one or more interfaces 226A and 226B about the aircraft departure delay, so that the user can take an appropriate action for minimizing the aircraft departure delay. For example, the users may perform certain scheduled turnaround activities in parallel for minimizing the aircraft departure delay.).

Regarding claim 13, AGRAWAL`856 discloses the turnaround monitoring system of claim 1, further comprising a display in communication with the turnaround analysis control unit, wherein the turnaround analysis control unit shows the turnaround status on the display ([0027] The aircraft operational parameter and the generated alert may be 

Regarding claim 14, AGRAWAL`856 discloses the turnaround monitoring system of claim 1, wherein the turnaround analysis control unit comprises: a passenger analysis module; a luggage analysis module; a catering analysis module; a fueling analysis module; a cleaning analysis module; and a crew analysis module ([0031] Further, the real time data 206, for example, may include airport data 206A, air traffic control (ATC) condition data 206B, ground station data 206C, passenger information 206D, and landing or takeoff condition data 206E. ...Also, the on-board data 208A may include, for example, time taken for touchdown, braking start, taxi speed reached, brake fans start, brake fans stop, braking release, parking brake on, APU start/GPU connect, engine stop, skybridge/ladder connect, passenger doors open, first passenger de-boarding (obtained from cabin video feed), last passenger de-boarding (obtained from cabin video feed), cleaning finish, first passenger boarding (obtained from cabin video feed), last passenger boarding (obtained from cabin video feed), passenger door closed, forward cargo door open, rear end cargo door open, 

Regarding claim 15, AGRAWAL`856 discloses a turnaround monitoring method that is configured to monitor a turnaround of an aircraft at an airport, the turnaround monitoring method comprising: receiving, by a turnaround analysis control unit, turnaround data regarding the aircraft at the airport; and determining, by the turnaround analysis control unit, a turnaround status of the aircraft based on the turnaround data (([0016] “A system and method for monitoring aircraft operational parameters during turnaround of an aircraft and generating alerts based on aircraft operational parameters are disclosed.” & [0017] During journey of an aircraft, turnaround activities (e.g., scheduled turnaround activities and aircraft operational parameters) may be monitored from touchdown to takeoff of the aircraft. The scheduled turnaround activities, for example, may include ground handling activities and aircraft activities.” & [0025] In one example, the at least one aircraft operational parameter is obtained using at least one sensor 106 installed/disposed in and 

Regarding claim 16, AGRAWAL`856 discloses the turnaround monitoring method of claim 15, further comprising: 
communicatively coupling one or more cameras with the turnaround analysis control unit, 
communicatively coupling one or more sensors with the turnaround analysis control unit; and 
outputting the turnaround data by the one or more cameras and the one or more sensors, 
wherein the receiving comprises receiving the turnaround data that is output by the one or more cameras and the one or more sensors ([0020] FIG. 1 illustrates a block diagram of an example system 100 for obtaining turn around activities and generating alerts based on the analysis of the obtained turnaround activities. In one example, the system 100 may include an aircraft on-board system 104, a computing system 102 communicatively coupled to the aircraft on-board system 104. The computing system 102 may reside on-board of an aircraft or off-board of the aircraft. The computing system 102 may include a processor 108, and memory 110 communicatively coupled to the processor 108. The memory may include an analytics module 112. For the purpose of explanation, the analytics module 112 is illustrated to be present on the computing system 102. & [0021] In one embodiment, the analytics module 112 may also be present within the aircraft onboard system 104 and/or a ground station system (e.g., ground station system 202 of FIG. 2). The aircraft on-board system 104 may include, for example, aircraft condition monitoring system (ACMS), cabin .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL, Pub. No.: US 20180229856 A1 (“AGRAWAL`856”), in view of Shi, Pub. No.: US 20160205724 A1.


    PNG
    media_image1.png
    316
    455
    media_image1.png
    Greyscale
Regarding claim 4, AGRAWAL`856 discloses the turnaround monitoring system of claim 2. Agrawal`856 is not explicit on “camera at the airport”, however  Shi, US 20160205724 A1, teaches SYSTEM AND METHOD FOR CONNECTING AIRCRAFT TO NETWORKS ON GROUND
and discloses; wherein the one or more cameras comprise at least one camera at the airport ([0037] FIG. 7 is a block diagram of an example communication structure 700 for the airport side 103 including a camera 700. & [0038] The camera 700 and computer 702 of the crewman are connected with the antenna 402 and/or antenna 414 to send data from the camera 700 and data from/to the walk-around inspection on airport grounds to/from the airline server 104 and/or airport server 106.).
Shi teaches that these features are useful in order to transfer data from the core network to a telecom service provider network, an airport service provider network and an airport infrastructure network based on availability of connectivity service and data transfer conditions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Shi with the system disclosed by AGRAWAL`856 in order to provide for a mobile unit capable of inspections over distance for remotely parked aircraft. A direct connection of the camera 700 and computer 702 allow for connectivity to airline operation centers, e.g., airline server 104, via the airport infrastructure network 108, without having to access the aircraft 102 onboard systems (see para [0039]).

Regarding claims 12 & 20, AGRAWAL`856 discloses the turnaround monitoring system of claim 1 & method of claim 15. 
Agrawal`856 is not explicit on “flight computer of the aircraft, wherein the turnaround analysis control unit is in communication with”, however Shi, US 20160205724 A1, teaches SYSTEM AND METHOD FOR CONNECTING AIRCRAFT TO NETWORKS ON GROUND
and discloses, 

Shi teaches that these features are useful in order to transfer data from the core network to a telecom service provider network, an airport service provider network and an airport infrastructure network based on availability of connectivity service and data transfer conditions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Shi with the system disclosed by AGRAWAL`856 in order to provide for a mobile unit capable of inspections over distance for remotely parked aircraft. A direct connection of the camera 700 and computer 702 allow for connectivity to airline operation centers, e.g., airline server 104, via the airport infrastructure network 108, without having to access the aircraft 102 onboard systems  (see para [0039]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL, Pub. No.: US 20180229856 A1 (“AGRAWAL`856”), in view of Sankrithi et al., US 6405975 B1.

Regarding claim 5, AGRAWAL`856 discloses the turnaround monitoring system of claim 2, wherein the one or more cameras comprise one or more of: 
one or more cabin cameras that are configured to capture and output images within an internal cabin ([0021] “The aircraft on-board system 104 may include, for example, aircraft condition monitoring system (ACMS), cabin intercommunication data system (CIDS), cabin video monitoring system (CVMS), and the like.”); 
Agrawal`856 is not explicit on “cameras mounted on a tail, belly & stabilizer of the aircraft”, however Sankrithi et al., US 6405975 B1, teaches Airplane ground maneuvering camera system and disclosing; 
one or more tail cameras mounted on a tail of the aircraft that are configured to capture and output images outside of the aircraft (col.4 lines 27-38 (5) “The third video camera 50 is located substantially on the centerline of the airplane fuselage on the leading edge of the vertical tail 52 of the airplane 24.”); 
one or more stabilizer cameras mounted on one or more stabilizers of the aircraft that are configured to capture and output images outside of the aircraft (col.4 lines 55-67 (7) “The fifth video camera 80 is located at the leading edge 82 of the horizontal stabilizer 84. The fifth video camera 80 is focused forward and downward for viewing of the left wing landing gear 36. Alternatively or additionally, the fifth video camera 80 could be mounted on the starboard side of the airplane 24.”); 
one or more belly cameras mounted on a belly or underside of a fuselage of the aircraft that are configured to capture and output images outside of the aircraft (col.8 lines 1-20 (20)”the image generated by a belly mounted camera directed at the nose gear displayed in the MFD 275.”); or 
one or more wing cameras mounted on one more wings of the aircraft that are configured to capture and output images outside of the aircraft (col.5 lines 7-30 (8) The seventh video camera 94 is located on the port side of the fuselage 22 of the airplane 24 between the aft fuselage section 52B and the main landing gear 36 and 38. The seventh video camera 94 is pointed in a port forward quarter direction and has a viewing angle 96 for generating images of the left wing landing gear 36 and center post landing gear 70. 
Sankrithi et al. teaches that these features are useful in order to provide a system for aiding the maneuvering of airplanes. The system includes at least one, and preferably several, cameras for generating video images (see col.2 lines 1-5 (9)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sankrithi et al.with the system disclosed by AGRAWAL`856 in order to provide a system for aiding the maneuvering of airplanes. The camera(s) is mounted on the airplane so that it can simultaneously view at least one landing gear, preferably a main or nose landing gear, and the ground surrounding it to allow the pilot to safely steer the airplane (see Abstract & col.2 lines 1-5 (9)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL, Pub. No.: US 20180229856 A1 (“AGRAWAL`856”), in view of Regan et al., Pub. No.: US 20170315014 A1.

Regarding claim 6, AGRAWAL`856 discloses the turnaround monitoring system of claim 2. Agrawal`856 is not explicit on “sensors configured to detect an amount of fuel”, however Regan et al. , US 20170315014 A1, teaches SYSTEM FOR MONITORING THE WEIGHT AND CENTER OF GRAVITY OF A VEHICLE and disclosing;

inspection on airport grounds to/from the airline server 104 and/or airport server 106.).
Regan et al. teaches that these features are useful in order for monitoring the weight and/or center of gravity of a vehicle in real time, and if desired, continuously. An on-ground tipping alarm also is incorporated in embodiments (see para. [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Regan et al. with the system disclosed by AGRAWAL`856 in order to calculate a combined weight and/or center of gravity of the passengers of the vehicle and the cargo of the vehicle., and the center of gravity of the total fuel weight (see para. [0006] & [0041]).

Claims 11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL, Pub. No.: US 20180229856 A1 (“AGRAWAL`856”), in view of Laughlin et al., Patent no.: US 10620629 B2.

Regarding claims 11 & 19, AGRAWAL`856 discloses the turnaround monitoring system of claim 1 & method of claim 15. AGRAWAL`856 is not explicit on “a gate computer at a gate of the airport”. However Laughlin et al., US 10620629 B2, teaches Autonomous swarm for rapid vehicle turnaround and discloses, 

Laughlin et al. teaches that these features are useful in order to provide autonomous swarm for rapid vehicle turnaround. (see col.2 lines 51-52 (13)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Laughlin et al. with the system disclosed by AGRAWAL`856 in order to provide a system & a method determining by a computing device,  deployment of the servicing equipment toward the gate, wherein arrival of the servicing equipment at the gate takes substantially the second predetermined amount of time or less; triggering, by the computing device, use of the servicing equipment to prepare the aircraft for the subsequent flight (see col.2. lines 54-67 (14)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL, Pub. No.: US 20180229856 A1 (“AGRAWAL`856”), in view of Laughlin et al., Patent no.: US 10620629 B2, further in view of Shi, Pub. No.: US 20160205724 A1.

Regarding claim 21, AGRAWAL`856 discloses a turnaround monitoring system that is configured to monitor a turnaround of an aircraft at an airport ([0016] “A system and 
one or more cameras; one or more sensors ([0025] In one example, the at least one aircraft operational parameter is obtained using at least one sensor 106 installed/disposed in and around the aircraft. In this case, the aircraft on-board system 104 may receive the at least one aircraft operational parameter from at least one sensor 106 disposed in the aircraft, and then the aircraft on-board system 104 may send the at least one aircraft operational parameter to the analytics module 112 via a network. Example sensor 106 may include a video camera, an audio sensor and/or a temperature sensor.); 
AGRAWAL`856 is not explicit on “a gate computer at a gate of the airport”. However Laughlin et al., US 10620629 B2, teaches Autonomous swarm for rapid vehicle turnaround and discloses, 
a gate computer at a gate of the airport (col. 9 lines 63-67, (46) “When the computing device 102 determines that the aircraft has started a particular phase, the computing device 102 responsively communicate with and alert a subset of the service operators 118 to acquire, allocate, and prepare their servicing assets, such that when the aircraft arrives at the gate, the assets would be at the gate and ready to service the aircraft.” & col.15 lines 62-67 (79) “After communicating with the service operators to send their vehicles and equipment to the gate 308, at block 728 the computing device 102 communicates with (e.g., reads or receives information from) a fifth group of sensors associated with determining whether the aircraft 108A has arrived at gate 308, and is thus in the operational stop phase E5.”).
Laughlin et al. teaches that these features are useful in order to provide autonomous swarm for rapid vehicle turnaround. (see col.2 lines 51-52 (13)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Laughlin et al. with the system disclosed by AGRAWAL`856 in order to provide a system & a method determining by a computing device,  deployment of the servicing equipment toward the 
Further, Agrawal`856 is not explicit on “flight computer of the aircraft”, however Shi, US 20160205724 A1, teaches SYSTEM AND METHOD FOR CONNECTING AIRCRAFT TO NETWORKS ON GROUND and discloses, 
a flight computer of the aircraft, wherein the one or more cameras, the one or more sensors, the gate computer, and the flight computer output turnaround data regarding the aircraft ([0020] The devices of the aircraft 102 that connect with the common data network 204 can include a flight data recorder 210, communication devices 212, navigation and guidance devices 214, flight management equipment 216 and avionics LRU's 218. Devices that connect with the isolated data network 206 can include maintenance laptops 220, e.g., via the Ethernet, flight deck printers 222, video surveillance equipment 224, file server management devices 226 and electronic flight bags 228. The file server management devices 226 and electronic flight bags 228 can also connect with the open data network 208, e.g., to send and receive information via the open data network 208. Other devices that connect with the open data network 208 can include satellite communication provisions 230, terminal wireless LAN units 232, crew wireless LAN units 234, in-flight entertainment equipment 236, crew information servers 238, third party applications 240, and maintenance information servers 242.).
Shi teaches that these features are useful in order to transfer data from the core network to a telecom service provider network, an airport service provider network and an airport infrastructure network based on availability of connectivity service and data transfer conditions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Shi with the system disclosed by AGRAWAL`856 in order to provide for a mobile unit capable of inspections over distance for remotely parked aircraft. A direct connection of the camera 
Further AGRAWAL`856 is not explicit on “a gate computer at a gate of the airport”. However Laughlin et al., US 10620629 B2, teaches Autonomous swarm for rapid vehicle turnaround and discloses, 
a turnaround analysis control unit in communication with the one or more cameras, the one or more sensors, the gate computer, and the flight computer, 
 (col. 9 lines 63-67, (46) “When the computing device 102 determines that the aircraft has started a particular phase, the computing device 102 responsively communicate with and alert a subset of the service operators 118 to acquire, allocate, and prepare their servicing assets, such that when the aircraft arrives at the gate, the assets would be at the gate and ready to service the aircraft.” & col.15 lines 62-67 (79) “After communicating with the service operators to send their vehicles and equipment to the gate 308, at block 728 the computing device 102 communicates with (e.g., reads or receives information from) a fifth group of sensors associated with determining whether the aircraft 108A has arrived at gate 308, and is thus in the operational stop phase E5.”).
Laughlin et al. teaches that these features are useful in order to provide autonomous swarm for rapid vehicle turnaround. (see col.2 lines 51-52 (13)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Laughlin et al. with the system disclosed by AGRAWAL`856 in order to provide a system & a method determining by a computing device,  deployment of the servicing equipment toward the gate, wherein arrival of the servicing equipment at the gate takes substantially the second predetermined amount of time or less; triggering, by the computing device, use of the servicing equipment to prepare the aircraft for the subsequent flight (see col.2. lines 54-67 (14)).
Further AGRAWAL`856 discloses,

wherein the turnaround status includes information regarding passengers disembarking and boarding the aircraft, luggage removed from and boarded onto the aircraft, catering, fueling of the aircraft, cleaning of an internal cabin of the aircraft, and crew status ([0031] Further, the real time data 206, for example, may include airport data 206A, air traffic control (ATC) condition data 206B, ground station data 206C, passenger information 206D, and landing or takeoff condition data 206E. Real time data 208 may include on-board data 208A. In one example, the airport data 206A may include a terminal number, a gate number, an exit gate number and so on. Also, the on-board data 208A may include, for example, time taken for touchdown, braking start, taxi speed reached, brake fans start, brake fans stop, braking release, parking brake on, APU start/GPU connect, engine stop, skybridge/ladder connect, passenger doors open, first passenger de-boarding (obtained from cabin video feed), last passenger de-boarding (obtained from cabin video feed), cleaning finish, first passenger boarding (obtained from cabin video feed), last passenger boarding (obtained from cabin video feed), passenger door closed, forward cargo door open, rear end cargo door open, forward cargo door close, rear end cargo door close, refueling start, refueling stop, catering door open, catering door closed, portable water filling start, portable water filling stop, toilet drain cycle start, toilet drain cycle stop, maintenance activity start, maintenance activity stop, parking brake release, engine start, 
a turnaround database that stores historical turnaround data ([0018] In accordance with an example of the present disclosure, a system monitors turn around activities (e.g., aircraft operational parameters) by leveraging data collected from the aircraft or from dedicated portable electronic devices operated in and around the aircraft. The system provides support through a set of advisory messages or alarms in order to minimize schedule disruption due to unexpected events. By using the advisory messages or alarms, operating conditions (e.g., environmental conditions, aircraft status) is attained and properly shared to personnel in the aircraft and/or operational control center (OCC).); 
a turnaround prediction control unit that predicts a time of completion of the turnaround based on a comparison of the turnaround data and the historical turnaround data ([0036] In one embodiment, the analytics module 112 may include a delay prediction module 216. The delay prediction module 216 may determine an aircraft departure delay. The aircraft departure delay may be understood as delay in scheduled departure time of the aircraft. The aircraft departure delay may be caused by one or more scheduled turnaround activities. Further, the delay prediction module 216 may determine the aircraft departure delay by analyzing the time deviation of the scheduled turnaround activities. The aircraft departure delay predicted by the delay prediction module 216 may be presented on the one or more user interfaces 226A and 226B for notifying the users of the one or more interfaces 226A and 226B about the aircraft departure delay, so that the user can take an appropriate action for minimizing the aircraft departure delay. For example, the users may perform certain scheduled turnaround activities in parallel for minimizing the aircraft departure delay.); and 
a display in communication with the turnaround analysis control unit and the turnaround prediction control unit, wherein the turnaround analysis control unit shows the turnaround status and a predicted time of completion of the turnaround on the display ([0027] The aircraft operational parameter and the generated alert may be presented/displayed on the user interface associated with the ground station system 202, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AGRAWAL; ASHUTOSH et al.	US 20160247101 A1	MANAGEMENT OF AIRCRAFT IN-CABIN ACTIVITIES OCCURING DURING TURNAROUND USING VIDEO ANALYTICS
JOYSON JOHN PREMNATH et al.	EP 3270336 A1	AIRCRAFT TURNAROUND AND AIRPORT TERMINAL STATUS ANALYSIS
Savian; Scott et al.	US 20190005441 A1	BAGGAGE MANAGEMENT SYSTEM
appear to anticipate the current invention. See Notice of References cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/
Examiner, Art Unit 3665                                                                                                                                                                                                 
/BEHRANG BADII/Primary Examiner, Art Unit 3665